DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 10,083,921 B2).
Re. Claim 1, Lin et al discloses an optical chip package (Fig 2A), comprising:  

4a second transparent substrate 120 formed over the first transparent substrate 102 and 5having a first (i.e. lower) surface and a second (i.e. upper) surface opposite the first surface (Fig 2A; col. 3 lines 49-54); and  
6a spacer layer 104 bonded between the second surface of the first transparent 7substrate 102 and the first surface of the second transparent substrate 120, 8wherein a recess region (i.e. with sidewalls 130 and 118) extends from the second surface of the second 9transparent substrate into the first transparent substrate, so that the first transparent 10substrate has a step-shaped sidewall (Fig 2A and 3; col. 3 lines 31-33; col. 4 lines 5-9), and wherein a thickness of the first transparent 11substrate 102 is different than a thickness of the second transparent substrate 120 (Fig 2A; col. 3 lines 45-49).  
Re. Claim 12, Lin et al discloses the recess region 2surrounds the first transparent substrate 102, the spacer layer 104, and the second transparent 3substrate 120 (Figs 1A-2A; col. 3 lines 4-23).  
Re. Claim 13, Lin et al discloses the recess region 2comprises a first recess that has a bottom below the second (i.e. upper) surface 112A of the first 3transparent substrate 102 and has a rounded corner (Figs 2A and 3; col. 3 lines 38-44).  
Re. Claim 14, Lin et al discloses the first recess has 2a tapered sidewall 118 (Figs 2A and 3; col. 3 lines 38-44).  
18Docket No.: 1248/364A 

Re. Claim 113, Lin et al discloses the first transparent substrate 102 and the second transparent substrate 120 are formed of glass or quartz (Fig 2A; col. 3 lines 26-28 and 49-51; col. 4 lines 53-56).  
19Docket No.: 1248/364A Re. Claim 14, Lin et al discloses 2a conductive pattern layer disposed on the first surface of the first transparent 3substrate or the second surface of the second transparent substrate (col. 7 lines 61-67).  
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 15 and 6, the prior art does not disclose or reasonably suggest an optical chip package as required by the claim, specifically wherein the second recess has a 4rounded corner, in combination with the remaining features of the claims.
The most applicable prior art, Lin et al (US 10,083,921 B2), discussed above, discloses a second recess extending downward from the first, rounded recess.  But the second recess of Lin et al is vertical, and does not comprise a rounded corner. 
Re. Claims 7-11, the prior art does not disclose or reasonably suggest an optical chip package as required by the claim, specifically comprising 2a first optical material layer disposed between the second surface of the first 3transparent substrate and the spacer layer, 6wherein a film stress of the first optical material layer is different than a film 7stress of the second optical material layer, in combination with the remaining features of the claims.  
The most applicable prior art, Lin et al (US 10,083,921 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  
Claims 15-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest a method for forming an optical chip package as required by the claim, specifically comprising 8performing a thinning process on the first surface of the first transparent 9substrate and the second surface of the second transparent substrate, so that the 10thickness of the first transparent substrate is different than the thickness of the second 11transparent substrate; and 12performing a first dicing process through the use of a first dicing saw, to form 13a first opening in the scribe line region of the first transparent substrate and the scribe 14line region of the second transparent substrate, in combination with the remaining limitations of the claim.
The most applicable prior art, Lin et al (US 10,083,921 B2), discussed above, uses a laser to form the first opening (Fig 5D), and teaches against the use of a dicing saw as required by the claim due to the additional stress applied to the device (col. 2 lines 36-54).  Moreover, Lin et al fails to disclose or reasonably suggest a thinning process as required by the claim, and while thinning processes are generally known in semiconductor processing they typically involve mechanically processing the surfaces 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morikawa (US 10,559,471 B2) discloses a method of manufacturing bonded wafers having rounded chamfer edges;
Hashimura et al (US 7,183,136 B2) discloses a semiconductor element having a rounded edge;
Yen et al (US 8,525,345 B2) discloses a chip package comprising a recess having rounded corner walls;
Cheng et al (US 9,620,431 B2) discloses a chip package with a recess comprising a rounded edge on a side of the package;
Oefner et al (US 9,721,907 B2) discloses a rounded corner edge shape for thin wafer processing; and 
Celaya et al (US 9,899,349 B2) discloses a method of forming a semiconductor package comprising a curved corner edge formed on the sides of the package. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	4/22/21